       Case 1:20-cv-00001-SPW-TJC Document 67 Filed 06/11/21 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 JAMI REBSOM,                                    CV 20-01-BLG-SPW-TJC

                    Plaintiff,
                                                 ORDER
 vs.

 STEVE KUNNATH in his official and
 individual capacities; MICHAEL
 LABATY in his official and individual
 capacities; CITY OF LIVINGSTON,
 MONTANA; JAY PORTEEN in his
 official and individual capacities; and
 COREY O’NEILL in his official and
 individual capacities,

                    Defendants.

       Before the Court is Defendants City of Livingston (“the City”) and Jay

Porteen’s Motion to Compel (Doc. 33). The Court held a hearing on the motion on

May 27, 2021. (Docs. 57, 62.) For the following reasons, the motion is

GRANTED.

I.     BACKGROUND

       Plaintiff Jami Rebsom filed her Complaint on January 6, 2020 and an

Amended Complaint on March 10, 2020. (Docs. 1, 5.) After Defendants filed

their answer, the Court held a Preliminary Pretrial Conference on July 14, 2020,



                                           1
     Case 1:20-cv-00001-SPW-TJC Document 67 Filed 06/11/21 Page 2 of 6



setting deadlines in the case. (Docs. 6, 8, 9, 12, 21, 22.) The Scheduling Order set

a discovery deadline of April 16, 2021. (Doc. 22 at 1, 2.)

      Defendants served their second discovery requests on Plaintiff on November

20, 2020. Plaintiff did not respond to the discovery requests, and the City and

Porteen ultimately filed a Motion to Compel on April 12, 2021. (Doc. 33.) When

they did so, the City and Porteen certified their meet and confer efforts, stating

they had attempted to contact Plaintiff on several occasions concerning the

outstanding discovery but were unable to do so. (Doc. 33 at 2.) The City and

Porteen sought to compel production of materials responsive to their requests for

production; a waiver of objections to the requests for production; and permissible

sanctions, including attorney’s fees. (Docs. 33 at 1-2; 34 at 6-7.)

      By order dated April 12, 2021, Rebsom was to file a response to the motion

to compel by April 26, 2021. (Doc. 35.) Rebsom did not comply with the Court’s

order, or otherwise respond to the motion to compel.

      The Court set a hearing on the motion and required the parties to further

meet and confer. (Id.) The parties conferred on outstanding discovery in a

conference on April 29, 2021. (Doc. 53 at 2.) At the time, Rebsom had still not

responded to the City and Porteen’s second discovery requests. (Id. at 2). It

appears responses were ultimately provided on May 3, 2021. (Id. at 4.)




                                          2
      Case 1:20-cv-00001-SPW-TJC Document 67 Filed 06/11/21 Page 3 of 6



      After multiple continuances, a hearing on the motion was held on May 27,

2021. At the motions hearing, Rebsom did not dispute that she had not timely

responded to the discovery requests. Rebsom’s counsel advised that a family

member had been experiencing significant health issues, and she had been

distracted from her legal work. The City and Porteen asserted that the production

ultimately received from Rebsom was in adequate and incomplete.

II.   ANALYSIS

      The City and Porteen submitted their second discovery requests to Rebsom

on November 20, 2020; Rebsom’s responses were due on December 20, 2020.

Responses were not provided until over four months later, and after the close of

discovery in the case. Under Fed. R. Civ. P. 37(a)(3)(B), a party seeking discovery

may move for an order compelling production if the opposing party fails to

produce documents as requested under the rule. The City and Porteen had no

alternative than to file a motion to compel production due to Rebsom’s failure to

respond to the requests, as well as her failure to respond to their multiple requests

to do so. Therefore, to the extent any of the responses remain incomplete or

inadequate, the City and Porteen’s motion to compel (Doc. 33) is well taken.

      In addition, if a motion to compel is granted – or production is made after

the motion is filed – the Court must order payment of the movant’s reasonable

expenses incurred in making the motion. Fed. R. Civ. P. 37(a)(5)(A). There are

                                          3
      Case 1:20-cv-00001-SPW-TJC Document 67 Filed 06/11/21 Page 4 of 6



certain exceptions to the rule, none of which are applicable here. Accordingly, the

Court is required under the rules to order payment of The City and Porteen’s

reasonable expenses in preparing and filing their motion to compel, including the

time spent preparing for and attending the May 27, 2021 hearing.

      Further, under L.R. 26.3(a)(4), the failure to timely object to requests for

production constitutes a waiver of any objection. Because Rebsom failed to object

to any of the requests for production within the time provided by the rules, any

objection she may have to any of the requests has been waived and may not be

asserted in her responses.

      The City and Porteen have requested the imposition of “any other sanctions

the Court deems necessary and appropriate under the circumstances.” (Doc. 34 at

8). As the City and Porteen point out, additional sanctions are permitted under

Rule 37(c)(1), including those listed under Rule 37(b)(2)(A)(i)-(vi). The Court

declines to do so at this time.

      The prejudice to the City and Porteen by Rebsom’s failure to timely respond

to the requests for production can be alleviated by compelling complete responses

to the discovery requests and reopening discovery to allow the City and Porteen an

opportunity to conduct any additional discovery necessitated by the information

ultimately disclosed by Rebsom. Going forward, however, if Rebsom fails to fully




                                          4
       Case 1:20-cv-00001-SPW-TJC Document 67 Filed 06/11/21 Page 5 of 6



comply with her discovery obligations, the Court will consider the full range of

sanctions available under Rule 37, including dismissal.

III.   ORDER

       Accordingly, IT IS HEREBY ORDERED as follows:

   1. The City and Porteen’s motion to compel (Doc. 33) is GRANTED.

   2. Rebsom shall pay the reasonable attorneys’ fees and costs incurred in

       making the motion to compel, including preparing for and attending the May

       27 hearing before the Court. The City and Porteen shall serve and file an

       accounting of fees and expenses in bringing the motion, supported by

       adequate documentation. If Rebsom has any objection to the fees and costs

       claimed, she may file her objection and response within 14 days of service

       of the City and Porteen’s claim for costs.

   3. Rebsom has waived any objection to the requests for production under L.R.

       26.3(a)(4) and Fed. R. Civ. P. 34(b).

   4. Discovery will be reopened until September 10, 2021 for the limited purpose

       of allowing the City and Porteen the opportunity to conduct any discovery

       deemed necessary by the documents ultimately produced by Rebsom in

       response to the requests for production. Discovery has otherwise closed, and

       Rebsom is not permitted to conduct additional discovery. If the City and

       Porteen need additional time to complete discovery, if an extension of the

                                          5
  Case 1:20-cv-00001-SPW-TJC Document 67 Filed 06/11/21 Page 6 of 6



  expert disclosure deadline is necessary because of the untimely production,

  or if an extension of the motions deadline is necessary because of the late

  disclosure, the City and Porteen may request such an extension.

DATED this 11th day of June, 2021.

                                  _________________________
                                  TIMOTHY J. CAVAN
                                  United States Magistrate Judge




                                     6
